Dissenting Opinion by
Mr. Justice Pomeroy:
The Act of March 31, 1860, P. L. 427, §40, 19 P.S. §785 (1964), cited by the majority, 457 Pa. at 643 n.3, provides in pertinent part: “In all cases in which two or more persons are jointly indicted for any offense, it shall be in the discretion of the court to try them jointly or severally, except that in cases of felonious homicide, the parties charged shall have the right to demand separate trials. . . .” (Emphasis supplied.) Thus, defendants charged with felonious homicide, such as the appellant, in contradistinction to all other defendants, have an unconditional right to severance.
While it is true that Pennsylvania Rules of Criminal Procedure 304 and 305, 19 P.S. Appendix (Supp. *6451974-5), stipulate that pre-trial applications shall be in writing and shall be made at least ten days before trial, it is xny opinion that these rules pertain to matters wherein the trial court has discretion to grant or refuse the application. Where, as here, by statute the court cannot but grant the motion, I think it improper to apply the time limit which our rule imposes.
Rule 305 itself is not couched in absolute terms. It provides in pertinent part: “. . . no pretrial application shall be considered if made less than ten days before trial unless opportunity therefor did not exist or the defendant or his attorney was not aware of the grounds for the application.” (Emphasis added.) While it is not altogether clear, it appears that neither the defendant nor his attorney was aware that the defendant had an absolute right to severance. Both counsel’s brief and appellant’s own “supplemental brief” filed with this Court assume that the granting of a severarxce in this case was a matter of discretion for the trial court. Apparently, even the trial court made this same assumption, for in its opinion denying the defendant’s post-trial motions, the Court points out that in consolidating the bills of indictment and trying them together, it did so in the exercise of its discretioxx.
While the Act of 1860, supra, by its terms purports to apply only to cases where “two or more persons are jointly indicted” (emphasis added), it should make no difference whether the defendant and his co-defendant were indicted on the same bill or were separately indicted : the same rule requiring severance should apply. Apparently, this was the interpretation given this stattute by this Court in Commonwealth v. Stukes, 435 Pa. 535, 257 A.2d 828 (1969), wherein we said that all defendaxxts charged with a murder have the “right to be tried independently.” 435 Pa. at 547.
Accordingly, whether or not prejudice resulted from the joint trial, it is my opinion that, the point having been properly preserved, a new trial should be granted.